Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-8387 -WM

   UNITED STATES OF AMERICA

   vs.

   ISAAC ST VIL and
   VERN ALBERT HANSON, Jr.,

                     Defendants.
   ------------------------,
                              CRIMINAL COVER SHEET

         1.   Did this matter originate from a matter pending in the Central Region of
              the United States Attorney's Office prior to August 9, 2013 (Mag. Judge
              Alicia Vaile)? Yes __ No    _x_
         2.   Did this matter originate from a matter pending in the Northern Region of
              the United States Attorney's Office prior to August 8,2014 (Mag. Judge
              Shaniek Maynard)? Yes __ No         _x_
         3.   Did this matter originate from a matter pending in the Central Region of
              the United States Attorney's Office prior to October 3,2019 (Mag. Judge
              Jared Strauss)? Yes           _x_
                                           No


                                         Respectfully submitted,

                                         ARIANA FAJARDO ORSHAN
                                         UNITED STATES ATTORNEY

                                   BY:
                                         Susan R. Osborne
                                         Assistant United States Attorney
                                         Court No. A5500797
                                         500 South Australian Ave, Suite 400
                                         West Palm Beach, Florida 33401
                                         TEL (561) 209-1003
   Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 PageKJZ
                                                                           2 of 8

 AO 91 (Rev. 08/09)    Criminal Complaint
                                                                                                                                      Nov 16, 2020
                                             UNITED STATES DISTRICT COURT
                                                                                for the                                                                    West Palm Beach

                                                                Southern District      of Florida


                      United States of America                                     )
                                      v.                                           )
                                                                                   )        Case No. 20-8387-WM
                       ISAAC ST VIL and                                            )
                   VERN ALBERT HANSON,                  Jr.                        )
                                                                                   )
                                 Defendant(s)


                                                                 CRIMINAL COMPLAINT

            I, the complainant        in this case, state that the following           is true to the best of my knowledge               and belief.
On or about the date(s) of
                                       __       ---=s-=.e.:::_e-=a;.:_:tt=a=chc:ce=d::__:a=-:ffi-'-'Id=a=-v'-'-it=----
                                                                                __      in the county of                        P....:.a_lm____::B_ce....:.a....:.c_h
                                                                                                                                                            in the
        Southern           District   of        Florida , the                       defendant(s)      violated:
                                             ---~~=----
               Code Section                                                                    Offense Description
Title 21, United States Code,                            Conspiracy      to possess with intent to distribute             fentanyl
Sections 846 and 841 (a)(1)
Title 21, United States Code,                             Possession     with intent to distribute      fentanyl
Sections 841(a)(1), and Title 18,
United States Code, Section 2.




           This criminal         complaint      is based on these facts:

See Attached        Affidavit.




           ~   Continued         on the attached sheet.




                                                                                                    Daniel J. Szczepanski, Special Agent, FBI
                                                                                                                Printed name and title

Sworn and Attested to me by Applicant                   by Telephone       (FaceTime)
per Fed.R.Crim.P.         4(d) and 4.1,this           16th    day of November
2020.
               November 16, 2020
Date:                                                                                                                    Judge 's signature

                                           West Palm Beach         FL                             William    Matthewman      U.S. Ma
City and state:                                                                                                   Printed name and title
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 3 of 8




                                          AFFIDAVIT

          I, Daniel J. Szczepanski, being first duly sworn, hereby depose and state as

   follows:

          1.     I am a Special Agent with the Federal Bureau of Investigation (FBI), and

   have been so employed since January 2006. I am currently assigned to PB-2, the Violent

   Crimes and Major Offender Squad of the Palm Beach County Resident Agency. I have

   primarily been assigned to investigations dealing with bank robberies, fugitives, violent

   crimes, and other sophisticated schemes to include narcotics investigations. Based on

   my experience as a federal law enforcement officer, I have conducted investigations of,

   and have been instructed in investigative techniques concerning drug trafficking and

   conspiracies to commit these offenses, in violation of Title 21, United States Code,

   Sections 841 and 846.

          2.     This affidavit is based upon my own personal knowledge of the facts and

   circumstances surrounding the investigation and information provided to me by other law

   enforcement officers. This affidavit does not purport to contain all the information known

   to me about this case but addresses only that information necessary to support a finding

   of probable cause for the issuance of a criminal complaint charging Isaac ST VIL and

   Vern Albert HANSON Jr. with conspiracy and substantive possession with intent to

   distribute fentanyl, in violation of Title 21, United States Code, Sections 846, and

   841(a)(1) and (b)(1)(B).

                                     PROBABLE CAUSE

         3.     Through investigation with the Palm Beach County Sheriffs Office (PBSO),

   the FBI had identified ST VIL as a supplier of controlled substances in Palm Beach

   County, and was able to identify a cellular telephone number for ST VIL (the Target
                                               1
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 4 of 8




   Telephone). Over the course of approximately twelve months, undercover officers (UC1

   and UC2) contacted ST VIL and purchased fentanyl from him or HANSON, as described

   below. All telephone conversations with ST VIL mentioned herein are over the Target

   Telephone.

           4.       For example, on September 10, 2019, after several text messages and

   phone calls, ST VIL met UC1 and sold three loose capsules containing fentanyP, in

   exchange for $40.00 United States currency, in West Palm Beach. On September 24,

   2019, following text messages and phone calls, UC1 met ST VIL, who sold the UC seven

   capsules of fentanyl in exchange for $100 United States currency. On October 3,2019,

   UC1 exchanged several text messages and telephone calls with ST VIL to purchase

   illegal narcotics. ST VIL told UC1 to meet with his "cousin," later identified as HANSON,

   who sold UC1 seven capsules of suspected fentanyl in exchange for $100 of United

   States currency.

           5.       UC1 continued to communicate with ST VIL on the Target Telephone for

   purchases of narcotics on October 10, 2019 and October 17, 2019. On those dates, ST

   VIL instructed the UC to purchase from HANSON. On October 10, 2019, HANSON sold

   UC1 seven capsules of fentanyl in exchange for $100 of United States currency. On

   October 17, 2019, S.C.D. sold seven capsules of fentanyl to UC1 in exchange for $100.

   During the sale, S.C.D. told the UC that she was acting on behalf of ST VIL and HANSON.

           6.      On December 12, 2019, UC1 exchanged several phone calls and text

   messages with ST VIL to arrange a meeting at a Wendy's restaurant on Palm Beach

   Lakes Boulevard. While the UC was waiting at Wendy's, ST VIL called and said that he


   1 Laboratory results confirmed that all substances purchased in this affidavit were positive for the presence
   of fentanyl.
                                                        2
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 5 of 8




   had sent his "boy". UC1 subsequently purchased seven loose capsules of suspected

   fentanyl from HANSON, in exchange for $100.00 of U.S. currency, at the direction of ST

   VIL.

          7.     During the conversation that UC1 had with ST VIL on December 12,2019,

   the UC explained to ST VIL that he/she wanted to discuss introducing ST VIL to another

   narcotics dealer who was distributing lower quality illegal narcotics outside of the State of

   Florida. ST VIL told UC1 to give the Target Telephone to the other narcotics dealer

   (actually UC2).

          8.     On December 18,2019, UC2 called ST VIL to set up a meeting to discuss

   a narcotics transaction, and the two met in West Palm Beach. ST VIL confirmed during

   the conversation that he sold fentanyl, and gave UC2 a small clear plastic bag containing

   fentanyl as a sample. UC2 then negotiated a price for one ounce of fentanyl, which ST

   VIL had to arrange to have delivered by a co-conspirator. Ultimately, ST VIL sold UC2

   approximately 41 grams, or 1.44 ounces of fentanyl for $2,200.

          9.    On January 17, 2020 and January 23, 2020, UC1 exchanged a series of

   text messages and phone calls with ST VIL, which culminated in a meeting on January

   23, 2020, at which ST VIL handed UC1 a folded-up piece of paper containing several

   loose capsules of suspected fentanyl, in exchange for $100 of U.S. currency.

          10.   In a phone conversation on February 26, 2020, ST VIL asked UC2 about

   the amount of illegal narcotics UC2 wanted to purchase. UC2 advised ST VIL "twice" the

   previous amount purchased (or 2 ounces). ST VIL told UC2 he could meet in an hour.

   During a subsequent phone call, ST VIL instructed UC2 to go to the Wendy's Restaurant

   at 951 Hank Aaron Drive in West Palm Beach, which is the same location where UC1

   had previously purchased fentanyl from ST VIL and HANSON. After arriving at the
                                                3
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 6 of 8




   Wendy's, UC2 received another call from ST VIL who advised that he would be arriving

   shortly. Shortly thereafter, ST VIL arrived and sold UC2 approximately 57.3 grams or

   2.02 ounces of fentanyl, in exchange for $4,300 of U.S. currency.

          11.    On Thursday, June 25, 2020, UC2 called ST VIL and discussed plans for

   ST VIL to sell 2.5 ounces of fentanyl for $5,000. UC2 was directed by ST VIL to drive to

   the "Adult Ed" Center, located at 2161 N. Military Trail in West Palm Beach. UC2 and ST

   VIL ultimately met close to that location, where ST VIL motioned for UC2 to enter the car

   he was driving. Inside the car, UC2 gave ST VIL $5,000 in exchange for approximately

   69.8 grams of fentanyl.

          Based upon the foregoing, I respectfully submit that there is probable cause to

   charge Isaac ST VIL and Vern Albert HANSON, Jr. with conspiracy to possess with intent

   to distribute over 40 grams of fentanyl, in violation of Title 21, United States Code,

   Sections 846, and 841(a)(1) and (b)(1)(B), and possession with intent to distribute over

   40 grams of fentanyl, in violation of Title 21, United States Code, Sections 841 (a)(1) and

   (b)(1)(B), and Title 18, United States Code, Section 2.

          FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                   Rep~~.
                                                   Daniel J. Sz¥ePanski
                                                   Special Agent
                                                   Federal Bureau of Investigation

   Sworn and Attested to me by Applicant by Telephone (FaceTime) per Fed.R.Crim.P. 4(d)
   and 4.1 this 16th   day of November 2020, at West Palm Beach, Florida.




   WILLIAM MATTHEWMAN
   UNITED STATES MAGISTRATE JUDGE
                                               4
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 7 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET



   Defendant's Name: ISAAC ST VIL

   Case No: 20-8387 -WM

     Count #: 1

   Conspiracy to possess with intent to distribute 40 grams or more of fentanyl

   Title 21, United States Code, Sections 846 and 841(a)(1)

   * Max.Penalty: 5-40 years of imprisonment, 4 years (up to life) of supervised release, a
   $5,000,000 fine, and a mandatory $100 special assessment

   Count #: 2

   Possession with intent to distribute 40 grams or more of fentanyl

   Title 21, United States Code, Section 841(a)(1), Title 18, United States Code, Section 2

   * Max.Penalty: 5-40 years of imprisonment, 4 years (up to life) of supervised release, a
   $5,000,000 fine, and a mandatory $100 special assessment
Case 9:20-mj-08387-WM Document 3 Entered on FLSD Docket 11/16/2020 Page 8 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      PENAL TV SHEET



   Defendant's Name: VERN ALBERT HANSON, Jr.

   Case No: 20-8387 -WM

     Count #: 1

   Conspiracy to possess with intent to distribute 40 grams or more of fentanyl

   Title 21, United States Code, Sections 846 and 841(a)(1)

   * Max.Penalty: 5-40 years of imprisonment, 4 years (up to life) of supervised release, a
   $5,000,000 fine, and a mandatory $100 special assessment

   Count #: 2

   Possession with intent to distribute 40 grams or more of fentanyl

   Title 21, United States Code, Section 841(a)(1), Title 18, United States Code, Section 2

   * Max.Penalty: 5-40 years of imprisonment, 4 years (up to life) of supervised release, a
   $5,000,000 fine, and a mandatory $100 special assessment
